DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated February 5, 2021.  Claims 1, 6, 9, 10 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.    
The informality present in claim 9 has been corrected and the objection is withdrawn.  
In view of the terminal disclaimer filed in February 5, 2021, the double patenting rejections are hereby withdrawn.
Applicant's arguments with respect to the 35 USC 101 rejections have been considered, but are not persuasive, as detailed below in the 35 USC 101 Argument - Rejections section.
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive, as detailed below in the Prior Art Argument - Rejections section. To the extent that Applicant has amended these claims, additional clarification has been provided below where necessary to further point out that the prior art of record cited in the previous Office Action discloses the claimed limitations as currently amended.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 USC 101 Arguments – Rejections
Applicant’s arguments with respect to the 35 USC 101 rejection of claims 1-20  have been fully considered, but are not persuasive.  For example:

With respect to claim 1, Applicant first argues that the claim limitations cannot be performed in the human mind because the human mind lacks a register1.  However, the limitations identified as being abstract do not actually comprise a register itself, but rather claims generating lower-level instructions based on applying to higher-level instructions an assignment 
Applicant next argues that the claim provides various improvements such as less memory and acceleration2.  However, Applicant points to the limitation “store an unboxed representation of the aggregate value into a...container that comprises a register” as providing this improvement3, and this limitation is part of the generating lower-level instructions feature that can be perfumed with no more than pen and paper (see above and the Claim Rejections 35 USC 101 section below for details).  Significantly, the alleged improvements are only relevant to the determination of whether or not additional elements integrate the abstract idea into a practical application (Step 2A: Prong Two) or provide significantly more than the abstract idea itself (Step 2B).  
Applicant next argues that the claim provides significantly more than the abstract idea4.  However, these alleged improvements are also achieved through the generating lower-level instructions feature, as indicated at p. 14 of Applicant’s Remarks, which is part of the recited abstract idea (see above and the Claim Rejections 35 USC 101 section below for details), and the improvements are only relevant to the determination of whether or not additional elements integrate the abstract idea into a practical application (Step 2A: Prong Two) or provide significantly more than the abstract idea itself (Step 
Applicant next argues that there is a practical application because it provides the improvements discussed above5.  However, as mentioned above, this is relevant only to the additional elements, rather than the abstract idea itself that is providing the alleged improvements.
Applicant next argues that it is contradictory to reject the instant claims under 35 USC 101 because it was rejected as not being patentably distinct over U.S. Patent No. 10,261,7646.  In response, Examiner notes that the claims of U.S. Patent No. 10,261,764 have limitations that are not present in the instant claims.  Additionally, USPTO policy is constantly evolving and thus this is not contradictory.
Applicant concludes by again reiterating the various improvements7, however, as discussed above, the claim limitations providing these alleged improvements are part of the abstract idea.
For the above reasons Applicant’s arguments are not persuasive.

With respect to all other claims, Applicant references the arguments made with respect to claim 1, which are unpersuasive for the reasons set forth above.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are moot and/or not persuasive, as follows:

With respect to claim 1, Applicant first argues that “aggregate type” is misconstrued because only a type that contains multiple parts is an “aggregate type.” Examiner respectfully disagrees, noting that claims must be “given their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.).  An integer type is capable of storing combined, i.e. aggregate, values, e.g. int c = int a + int b.  Furthermore, Applicant has not claimed any details of an “aggregate type” beyond reciting “receiving one or more higher-level instructions specifying to transfer an aggregate value of a particular value type within a plurality of containers, wherein the particular value type is an aggregate type, wherein the plurality of containers represent a data structure for maintaining one or more variables.”  Thus, an aggregate type is a type that can be stored in a data structure for storing variables.  An integer type can be stored in such a data structure.  Therefore an “int” reads on the claimed “aggregate type.”
Examiner notes that if the claim were amended to narrow the scope of “aggregate type,” it would likely overcome the current prior art rejections.
Applicant next argues that Lozano lacks an “aggregate type” because neither a factorial nor return type nor an integer type is not an aggregate type. Examiner first notes that neither 
Applicant next argues that Lozano only has machine instruction operands and “does not contemplate passing an aggregate data structure as an operand. Lozano lacks an aggregate type.”8  Regardless of whether or not Applicant’s characterization of Lozano is correct with respect passing an aggregate data structure as an operand, this feature has not been claimed. Furthermore, as discussed above, Lozano does teach an “aggregate type.”
For the above reasons Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	With respect to claim 1, lines 7-13 recites “generating one or more lower-level instructions that store an unboxed representation of the aggregate value into a particular container that is selected from the plurality of containers based on applying one or more assignment rules to the one or more higher-level instructions based on the particular value type, including applying a particular assignment rule that selects between a first container that comprises at least one register and a second container that does not comprise a register.”  Under 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the following four additional elements: (1) “receiving one or more higher-level instructions specifying to transfer an aggregate value of a particular value type within a plurality of containers, wherein the particular value type is an aggregate type, wherein the plurality of containers represent a data structure for maintaining one or more variables”; (2) “executing the one or more lower-level instructions”; and (3) “wherein the method is performed by one or more computing devices”	
	The first additional element amounts to no more than insignificant extra-solution activity because under the broadest reasonable interpretation it is mere data gathering9. The second and third additional elements are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using generic computer components10.
11. Thus, the claim is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claim 17, lines 8-14 recites generating one or more lower-level instructions that store an unboxed representation of the aggregate value into a particular container that is selected from the plurality of containers based on applying one or more assignment rules to the one or more higher-level instructions based on the particular value type, including applying a particular assignment rule that selects between a first container that comprises at least one register and a second container that does not comprise a register.”  Under its broadest reasonable interpretation, but for the recitation of generic hardware, e.g., “One or more non-transitory computer-readable media,” as recited on line 1, this covers performance of the limitations in the human mind because a “higher-level instructions” could be interpreted as a graphical programming language and lower-level instruction” could be interpreted as an human-readable programming language such as C++. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the following four additional elements: (1) “One or more non-transitory computer-readable media storing first instructions for implementing higher-level instructions by generating and executing corresponding lower-level instructions, the first instructions, when executed by one or more processors, cause”; (2) “receiving one or more higher-level instructions specifying to transfer an aggregate value of a particular value type within a plurality of containers, wherein the particular value type is an aggregate type, wherein the plurality of containers represent a data structure for maintaining one or more variables”; and (3) “executing the one or more lower-level instructions.”	
	The first and third additional elements are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function) such that they amounts to no more than mere instructions to apply the exception using generic computer components12. The second additional element amounts to no more than insignificant extra-solution activity because under the broadest reasonable interpretation it is mere data gathering13.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity. Furthermore, the courts have recognized that this insignificant extra-14. Thus, the claim is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claims 2, 4, 14, 15, 18, and 19, the limitations merely provide details of the generating step and are therefore part of the same abstract idea identified above with respect to claim 1 and 17.  Thus, the claims are directed to an abstract idea without significantly more and are not patent eligible.

	With respect to claim 3, “receiving a reference to the aggregate value” constitutes extra-solution activity as it is mere data gathering and “verifying that the reference to the aggregate value is not null” may be performed in the human mind or with no more than pen and paper and thus is part of the same abstract idea identified above with respect to claim 1.  Thus, the claim is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claim 5, “detecting that the particular value type is marked as atomic” could performed with no more than pen and paper and is therefore part of the same abstract idea identified above with respect to claim 1.  Thus, the claim is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claims 6, 10, 12, and 13, the limitations provide details of the received higher-level instructions are thus described mere data gathering, which is insignificant extra-
	
	With respect to claim 7, “verifying that the particular value type does not comprise a default constructor” may be performed in the human mind or with no more than pen and paper and thus is part of the same abstract idea identified above with respect to claim 1.  The claim is therefore directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claim 8, “the particular value type comprises a default constructor and one or more data fields” provides details of the received higher-level instructions are thus described mere data gathering, which is insignificant extra-solution activity. Furthermore “verifying that the default constructor initializes the one or more data fields” may be performed in the human mind or with no more than pen and paper and thus is part of the same abstract idea identified above with respect to claim 1.  The claim is therefore directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claim 9, the recited “verifying” details may be performed in the human mind or with no more than pen and paper and thus is part of the same abstract idea identified above with respect to claim 1.  The claim is therefore directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claim 11, under the broadest reasonable interpretation, “throwing an exception when the aggregate value is compared to null” could be performed in the human mind, 
	
	With respect to claims 16 and 20, “measuring...detecting...” could performed with no more than pen and paper and is therefore part of the same abstract idea identified above with respect to claims 1 and 17.  Thus, the claim are directed to an abstract idea without significantly more and are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano et al. “Constraint-Based Register Allocation and Instruction Scheduling,” hereinafter Lozano in view of Kuesel et al. (20130185704 -- hereinafter Kuesel).

	With respect to claim 1, Lozano discloses A method for implementing higher-level instructions by generating and executing corresponding lower-level instructions (e.g., p. 750, “The back-end takes the IR and generates assembly code for a particular processor.”), the method comprising: 
	receiving one or more higher-level instructions specifying to transfer an aggregate value of a particular value type within a plurality of containers, wherein the particular value type is an aggregate type, wherein the plurality of containers represent a data structure for maintaining one or more variables (e.g., Figs. 4-7 and associated text, e.g., p. 750, The back-end takes the IR [higher level instructions] and generates assembly code [lower-level instruction] for a particular processor; p. 751, The paper extends SSA by introducing LSSA (linear SSA) [IR, i.e. higher-level code], which represents programs as basic blocks (blocks of instructions without control flow, blocks for short) and relations of temporaries (program variables) among blocks.... Multiple register banks also capture the spilling of temporaries to memory as just another register bank due to lack of available processor registers [transfer an aggregate value of a particular value type within a plurality of containers, wherein the particular value type is an aggregate type, wherein the plurality of containers represent a data structure for maintaining one or more variables]; p. 754, Each temporary has a certain bit width (hereafter just called width) which is determined by the source data type [value type] that it represents; pp. 752-753, The factorial function, whose C source code is shown to the right, is used as a running example throughout the paper15.... For instance, in the factorial function, the return value might be defined by int f = 1 [int, i.e. particular value type is an aggregate type]; see also p. 755, Spilling requires copying the contents of temporaries to new temporaries that can then be assigned to different processor registers or to memory; see also p. 761, Once a temporary is ; 
	generating one or more lower-level instructions that store an unboxed representation of the aggregate value into a particular container that is selected from the plurality of containers based on applying one or more assignment rules to the one or more higher-level instructions based on the particular value type, including applying a particular assignment rule that selects between a first container that comprises at least one register and a second container that does not comprise a register (Figs. 4-7 along with associated text, e.g., p. 753-754, Register allocation is the problem of assigning temporaries to either processor registers (hereafter called registers) [a first container that comprises at least one register] or memory [a second container that does not comprise a register].... A first way to improve register utilization is to store temporaries only while they are live... In general, even optimal register utilization does not guarantee the availability of processor registers for all temporaries. In this case, some temporaries must be stored in memory (that is, spilled) [applying a particular assignment rule]. Since access to memory is costly, the decision of which temporaries are assigned to memory and at which program point they are assigned has high impact on the efficiency of the generated code; p. 757, A valid assignment of the register (rt) and operation (oi) variables constitutes a solution to the register allocation problem.... To the best of our knowledge, this paper presents the first application of a unified register array to integrate different aspects of register allocation in the context of native code generation; Each temporary has a certain bit width (hereafter just called width) which is determined by the source data type [particular value type] that it represents; see also p. 753, in the factorial function, the return value might be defined by int f = 1.) (Examiner notes that the technique of Lozano does not utilize boxing, thus the stored representation is necessarily “unboxed,” as claimed.); 

	wherein the method is performed by one or more computing devices (e.g., p. 750, The back-end takes the IR and generates assembly code for a particular processor. This paper introduces a constraint model and solving techniques for substantial parts of a compiler back-end and contributes an important step towards compiler back-ends that exclusively use a constraint model for code generation.). 
	Although Lozano discloses generating assembly code, i.e. lower level instruction, to the extent that Lozano does not appear to explicitly disclose executing the one or more lower-level instructions, this is taught in analogous art, Kuesel (e.g., Abstract, A compiler may optimize source code and any referenced libraries to execute on a plurality of different processor architecture implementations. For example, if a compute node has three different types of processors with three different architecture implementations, the compiler may compile the source code and generate three versions of object code where each version is optimized for one of the three different processor types. After compiling the source code, the resultant executable code may contain the necessary information for selecting between the three versions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lozano with the invention of Kuesel so that “the operating system is free to assign the executable code to any processor based on, for example, the current status of the processor (i.e., whether its CPU is being fully utilized) and still enjoy the benefits of executing code that is optimized for whichever processor is assigned the executable code,” as suggested by Kuesel (see Abstract).  

	With respect to claim 17, Lozano discloses One or more non-transitory computer-readable media storing first instructions for implementing higher-level instructions by generating and executing corresponding lower-level instructions, the first instructions, when executed by one or more processors (e.g., Fig. 7 and associated text, e.g., p. 751, The code generator exhibits robust behavior for functions with thousands of instructions, where we choose the bzip2 program as part of the standard SPECint 2006 benchmark suite.), cause: 
	receiving one or more higher-level instructions specifying to transfer an aggregate value of a particular value type within a plurality of containers, wherein the particular value type is an aggregate type, wherein the plurality of containers represent a data structure for maintaining one or more variables (e.g., Figs. 4-7 and associated text, e.g., p. 750, The back-end takes the IR [higher level instructions] and generates assembly code [lower-level instruction] for a particular processor; p. 751, The paper extends SSA by introducing LSSA (linear SSA) [IR, i.e. higher-level code], which represents programs as basic blocks (blocks of instructions without control flow, blocks for short) and relations of temporaries (program variables) among blocks.... Multiple register banks also capture the spilling of temporaries to memory as just another register bank due to lack of available processor registers [transfer an aggregate value of a particular value type within a plurality of containers, wherein the particular value type is an aggregate type, wherein the plurality of containers represent a data structure for maintaining one or more variables]; p. 754, Each temporary has a certain bit width (hereafter just called width) which is determined by the source data type [value type] that it represents; pp. 752-753, The factorial function, whose C source code is shown to the right, is used as a running example throughout the paper16.... For instance, in the factorial function, the return value might int f = 1 [int, i.e. particular value type is an aggregate type]; see also p. 755, Spilling requires copying the contents of temporaries to new temporaries that can then be assigned to different processor registers or to memory; see also p. 761, Once a temporary is spilled, it must be loaded into a register before every use.); 
	generating one or more lower-level instructions that store an unboxed representation of the aggregate value into a particular container that is selected from the plurality of containers based on applying one or more assignment rules to the one or more higher-level instructions based on the particular value type, including applying a particular assignment rule that selects between a first container that comprises at least one register and a second container that does not comprise a register (Figs. 4-7 along with associated text, e.g., p. 753-754, Register allocation is the problem of assigning temporaries to either processor registers (hereafter called registers) [a first container that comprises at least one register] or memory [a second container that does not comprise a register].... A first way to improve register utilization is to store temporaries only while they are live... In general, even optimal register utilization does not guarantee the availability of processor registers for all temporaries. In this case, some temporaries must be stored in memory (that is, spilled) [applying a particular assignment rule]. Since access to memory is costly, the decision of which temporaries are assigned to memory and at which program point they are assigned has high impact on the efficiency of the generated code; p. 757, A valid assignment of the register (rt) and operation (oi) variables constitutes a solution to the register allocation problem.... To the best of our knowledge, this paper presents the first application of a unified register array to integrate different aspects of register allocation in the context of native code generation; Each temporary  source data type [particular value type] that it represents; see also p. 753, in the factorial function, the return value might be defined by int f = 1.) (Examiner notes that the technique of Lozano does not utilize boxing, thus the stored representation is necessarily “unboxed,” as claimed.); 
	[executing the one or more lower-level instructions].
	Although Lozano discloses generating assembly code, i.e. lower level instruction, to the extent that Lozano does not appear to explicitly disclose executing the one or more lower-level instructions, this is taught in analogous art, Kuesel (e.g., Abstract, A compiler may optimize source code and any referenced libraries to execute on a plurality of different processor architecture implementations. For example, if a compute node has three different types of processors with three different architecture implementations, the compiler may compile the source code and generate three versions of object code where each version is optimized for one of the three different processor types. After compiling the source code, the resultant executable code may contain the necessary information for selecting between the three versions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lozano with the invention of Kuesel so that “the operating system is free to assign the executable code to any processor based on, for example, the current status of the processor (i.e., whether its CPU is being fully utilized) and still enjoy the benefits of executing code that is optimized for whichever processor is assigned the executable code,” as suggested by Kuesel (see Abstract).  

	With respect to claim 2, Lozano also discloses wherein the applying the particular assignment rule comprises detecting no registers are available (e.g., p. 751, Multiple register 

	With respect to claim 6, Lozano also discloses wherein at least one selected from the group consisting of: the particular container represents a return value of a function, [and the transfer the aggregate value of the particular value type within the plurality of containers comprises transfer the aggregate value from a second particular container that represents a parameter of the function] (e.g., Figs. 4-7 and associated text, e.g., p. 753, in the factorial function, the return value might be defined by int f = 1.  In SSA, a φ-function is inserted defining a new return value that is equal to either 1 or to the value of f computed in the loop.... Temporaries t1, t2 and t9 are pre-assigned to the return address ($ra), first argument ($a0) and first return value ($v0) registers.).

	With respect to claim 13, Lozano also discloses wherein the particular container is larger than needed to store the particular value type (e.g., p. 751, Register packing can assign several small unrelated temporaries to the same register. For example, two 16-bit temporaries can be assigned to the upper and lower half of a 32-bit register.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Kuesel, as applied to claim 1 above, and further in view of Yoshida (20140325489 – hereinafter Yoshida).

	With respect to claim 3, Lozano does not appear to explicitly disclose receiving a reference to the aggregate value; verifying that the reference to the aggregate value is not null.  However, this is taught in analogous art, Yoshida (e.g., Fig. 5, The check pattern 400A may be configured to check for null pointer access. Accordingly, the check pattern 400A includes a pattern, "store %1, %2," that defines a relationship between the arguments %1 and %2; [0045] As illustrated in FIG. 5, the check patterns 506 include a first check pattern 508 for detecting null-pointer-access errors and a second check pattern 510 for detecting divide-by-zero errors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Yoshida in order to identify compilation errors.  
	
Claims 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view Kuesel, as applied to claims 1 and 17 above, and further in view of Chung et al. (20100205408– hereinafter Chung).
	
	With respect to claims 4 and 18, although Lozano discloses the store the unboxed representation of the aggregate value into the particular container (see the rejection of claims 1 and 17 above), it does not appear to explicitly disclose that it is atomic. However, this is taught in analogous art, Chung (e.g., Figs. 2-4 and associated text, e.g., [0006] In some embodiments, a computer system may be configured to determine whether an instruction within a plurality of instructions in a transactional region includes a given prefix. The prefix indicates that one or more memory operations performed by the processor to complete the instruction are to be executed as part of an atomic transaction. The atomic transaction may include memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Lozano with the invention of Chung to selectively implement atomicity because “In traditional implementations, all memory accesses that occur within a designated transaction are executed together atomically. However, in some cases, correct program semantics may not strictly require that all memory operations within a given transaction be executed together atomically,” as suggested by Chung (see [0015]).

	With respect to claim 5, Chung further discloses detecting that the particular value type is marked as atomic e.g., Figs. 2-4 and associated text, e.g., [0006] In some embodiments, a computer system may be configured to determine whether an instruction within a plurality of instructions in a transactional region includes a given prefix [mark]. The prefix indicates that one or more memory operations performed by the processor to complete the instruction are to be executed as part of an atomic transaction. The atomic transaction may include memory operations performed by the processor to complete one or more others of the plurality of instructions in the transactional region,).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Kuesel, as applied to claim 1 above, and further in view of Trux (20020038454 – hereinafter Trux).

	With respect to claim 7, Lozano in view of Kuesel does not appear to explicitly disclose verifying that the particular value type does not comprise a default constructor.  However, this is taught in analogous art, Trux (e.g., [0023] In the absence of constructors defined by the programmer, the compiler will add a default constructor, a constructor that takes no parameters and simply invokes the superclass constructor without arguments; see also [0050-52])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Trux as a means for “alleviating overheads inherent in object oriented programs.,” as suggested by Trux (see [0018]).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Kuesel, as applied to claim 1 above, and further in view of Auerbach et al. (20120054718 – hereinafter Auerbach).

	With respect to claim 8, Lozano in view of Kuesel does not appear to explicitly disclose the particular value type comprises a default constructor and one or more data fields; the method further comprises verifying that the default constructor initializes the one or more data fields.  However, this is taught in analogous art, Auerbach (e.g., [0031-35], To ensure that values have the necessary properties, the compiler enforces the following restrictions; violations are errors and a programmer may correct those errors. 1. Fields of a value class are themselves instances of value classes. In other words, valueness is a "deep" property. 2. Fields of a value may not be modified. To enforce this, the compiler checks all instructions that modify fields to ensure that the field being modified is not a field of a value class.... 3. Since a value may not be null, each value class has a constructor that takes no arguments and creates a "default instance" to which value fields will be initialized in lieu of null. The compiler changes the default initialization of fields of value type (in all objects, not just in values) to use this default constructor instead of assigning null.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Auerbach in order to avoid “overhead and excessive conservatism,” as suggested by Auerbach (see [0015]).

	With respect to claim 10, Lozano in view of Kuesel does not appear to explicitly disclose wherein at least selected from the group consisting of: the particular value type implements an interface type, and the particular value type comprises a data field that comprises a reference or a second value type.  However, in analogous art, Auerbach teaches particular value type comprises a data field that comprises a reference or a second value type (e.g., [0031-35], To ensure that values have the necessary properties, the compiler enforces the following restrictions; violations are errors and a programmer may correct those errors. 1. Fields of a value class are themselves instances of value classes. In other words, valueness is a "deep" Fields of a value may not be modified. To enforce this, the compiler checks all instructions that modify fields to ensure that the field being modified is not a field of a value class.... 3. Since a value may not be null, each value class has a constructor that takes no arguments and creates a "default instance" to which value fields will be initialized in lieu of null. The compiler changes the default initialization of fields of value type (in all objects, not just in values) to use this default constructor instead of assigning null. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Auerbach in order to avoid “overhead and excessive conservatism,” as suggested by Auerbach (see [0015]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Kuesel, as applied to claim 1 above, and further in view of Lakshman (et al. 20060225053 – hereinafter Lakshman).
	
	With respect to claim 9, Lozano in view of Kuesel does not appear to explicitly disclose verifying at least one selected from the group consisting of: the particular value type does not extend a type, a type does not extend the particular value type, the particular value type is concrete and final, and the particular value type does not comprise a data field whose type comprises the particular value type.  However, in analogous art, Lakshman discloses the particular value type is concrete and final (e.g., [0130] To enable developers to create and use value types, the value type facility in various embodiments employs a System.ValueType class. In these embodiments, value types extend the System.ValueType class. Furthermore, value types are declared "final" and are indicated to be "public," "private," or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Lakshman because it can “offer advantages of both reference data types and primitive data types,” as suggested by Lakshman (see Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Kuesel, as applied to claim 1 above, and further in view of Gschwind (et al. 20100095285 – hereinafter Gschwind).

	With respect to claim 11, Lozano in view of Kuesel does not appear to explicitly disclose throwing an exception when the aggregate value is compared to null.  However, this is taught in analogous art, Gschwind (e.g., Fig. 2A and associated text, e.g., [0048], That is, if d[i] is greater than 0 and a[ ] is null, then an exception may be thrown.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Gschwind so “that a wide body of codes may be successfully and safely SIMD vectorized even when array definition information is not available to the compiler,” as suggested by Gschwind (see [0030]).

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Kuesel, as applied to claim 1 above, and further in view of Grezes et al. (20050252977 – hereinafter Grezes).

With respect to claim 12, Lozano in view of Kuesel does not appear to explicitly disclose wherein one or more higher-level instructions comprise bytecode that includes a bytecode that specifies duplicating the aggregate value.  However, this is taught in analogous art, Grezes ([0002], A platform such as Java has two advantages, standardisation of the intermediate code, referred to as the "bytecode", and its independence with respect to the machine.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the java bytecode invention of Grezes because a “platform such as Java has two advantages, standardisation of the intermediate code, referred to as the "bytecode", and its independence with respect to the machine. Any Java program can therefore be compiled in a series of bytecode instructions universally understood by any machine based on such a platform,” as suggested by Grezes (see [0030]).

	Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Kuesel, as applied to claims 1 and 17 above, and further in view of Joisha (20070226281– hereinafter Joisha).

With respect to claims 14 and 19, Lozano in view of Kuesel does not appear to explicitly disclose wherein the store the unboxed representation of the aggregate value into the particular container comprises, into the particular container, store a reference to a second container that already stores the aggregate value.  However, this is taught in analogous art, Joisha (e.g., [0041], unbox is an operator that takes a reference to an object-version of a value type (sometimes called a boxed value type) and returns an interior pointer [reference] to its beginning. The "member access" operator (`.`) extracts a field of an object or a value-type reference or an interior pointer to it. The "address of" operator (`&`) returns the address of a variable, field or array element. Thus, &(L.F) is an interior pointer to ... a field of a value-type stack instance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Joisha because it can provide a means of “improving the execution time and peak memory usage characteristic of the RC garbage collection technique,” as suggested by Joisha (see [0006]).

With respect to claim 15, Joisha further discloses wherein the reference to the second container comprises a reference to a container that does not reside in a heap (e.g., [0038], [0038] value types (like struct types) that reside on the stack; unbox is an operator that takes a reference to an object-version of a value type (sometimes called a boxed value type) and returns an interior pointer to its beginning. ... an interior pointer to a ... a field of a value-type stack instance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Joisha for the reason set forth above with respect to claim 14.

	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Kuesel, as applied to claims 1 and 17 above, and further in view of Koseki et al. (20050050533 – hereinafter Koseki).

With respect to claims 16 and 20, Lozano in view of Kuesel does not appear to explicitly disclose measuring a first duration spent for a first implementation to access the particular container; detecting that the first duration is less than a second duration spent for a second implementation to access the particular container.  However, this is taught in analogous art, Koseki (e.g., [0041], when the additional instruction processing time calculated by the copy processing time calculating means 140 is longer than the copy processing time, the instruction generating means 150 generates the precedent load instruction in a position, in the executable range, where the computational optimality is not satisfied and where it is possible to identically set the register as the reading targets of the respective precedent load instructions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Koseki because it can make it “possible to make reference to variable values efficiently,” as suggested by Koseki (see [0004]).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192

	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at pp. 9-10.
        2 See Remarks at pp. 10-13.
        3 See Remarks at p. 11.
        4 See Remarks at pp. 13-15.
        5 See Remarks at p. 15.
        6 See Remarks at p. 15.
        7 See Remarks at pp. 15-16
        8 See Remarks at pp. 8-9.
        9 See MPEP §2106.05(g), particularly the discussion of CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (obtaining information about transactions using the Internet to verify credit card transactions)
        10 See MPEP §2106.05(f).
        11 See MPEP §2106.05(d), in particular the discussions of Intellectual Ventures v. Symantec, 838 F.3d 1307, 120 U.S.P.Q.2d 1353 (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015), and Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016).
        12 See MPEP §2106.05(f).
        13 See MPEP §2106.05(g), particularly the discussion of CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (obtaining information about transactions using the Internet to verify credit card transactions)
        14 See MPEP §2106.05(d), in particular the discussions of Intellectual Ventures v. Symantec, 838 F.3d 1307, 120 U.S.P.Q.2d 1353 (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015), and Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016).
        15 The factorial function is : int factorial(int n) {
        int f = 1; while (n > 0) {
        f = f * n; n--;
        }
        return f;
        }
        16 The factorial function is : int factorial(int n) {
        int f = 1; while (n > 0) {
        f = f * n; n--;
        }
        return f;
        }